Title: V. Thomas Jefferson to the President of the Senate, 16 December 1793
From: Jefferson, Thomas
To: Senate



Sir
Philadelphia December 16th. 1793.

Having, according to a resolution of the House of Representatives of February 23. 1791. given in to that House a Report on the privileges and restrictions on the commerce of the United States in foreign Countries, I think it my duty to lay a Copy of it before the Senate, and have the honor of being with the most perfect respect Sir Your most obedient and Most humble Servt.

Th: Jefferson

 